The Honorable Larry Mitchell State Representative P.O. Box 81 Bryant, AR 72022-0081
Dear Representative Mitchell:
This is in response to your request for "[a] complete listing of what is needed by petitioners to file a legal initiated petition on the county level in order to comply with Amendment 7 to the Constitution of the State of Arkansas[.]"
You have also submitted the following question for determination:
  To be in compliance with Amendment 7 to the Constitution of the State of Arkansas, do petitioners circulating an initiative petition, on a county-wide basis, have to have certification of a licensed attorney prior to circulating such petitions?
Enclosed please find, with regard to your first request, a copy of Amendment 7 and the relevant Arkansas Code sections concerning county initiatives. (A.C.A. §§ 14-14-914—919 (1987). The requirements for county initiative petitions are set forth under these provisions of the Constitution and Arkansas Code Annotated.
With regard to your second question, the requirement of an attorney's certification does not appear in Amendment 7. This requirement is found, instead, in A.C.A. § 14-14-915 (1987) (see enclosure), wherein it states, under subsection (a)(3), that a petition for county initiative or referendum shall contain a "written certification of legal review by an attorney at law duly registered and licensed to practice in the State of Arkansas." This section states that "[l]egal review shall be concluded prior to the circulations of the petition for signatures." Id.
It is my understanding that questions surrounding various aspects of the county initiative process have been raised in a case recently filed in the Saline County Chancery Court (Case No. 92-1009-2) involving the proposed repeal of a county sales tax. A ruling in that case may offer further guidance on specific questions that you may have concerning county initiative petition requirements.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh